06/21/2022
                       ORIGINAL
            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 22-0317


                                           DA 22-0317


 JAYLENE CECELIA PHILLIPS,                                                  F:LLD
              Petitioner and Appellee,                                      JUN 2 1 2022
                                                                          Bowen Greenwood
                                                                        Clerk of Supreme Court
                                                                        R ITteTi Montana
                                                                    O
       v.

 LEONIE CANDICE WEBB,

              Respondent and Appellant.



       Respondent and Appellant Leonie Candice Webb, via counsel, appeals from the
June 3, 2022 Order on Motion to Dismiss for Lack of Subject Matter Jurisdiction from the
Seventeenth Judicial District Court, Phillips County, entered in that court's Cause No.
DR-2021-18.
       Webb filed her Notice of Appeal in this matter on June 13, 2022. In that Notice,
Webb states that "this is an appeal from an order certified as final under Rule 54(b),
M.R.Civ.P." Webb further states that "a true and correct copy of the District Court's
certification order is attached hereto."
       Without proper certification, we are without jurisdiction to entertain the appeal.
Kohler v. Croonenberghs, 2003 MT 260, 317 Mont. 413, 77 P.3d 531. This Court may
sua sponte raise the issue of whether an appeal has come to this Court prematurely and
should therefore be dismissed for lack of jurisdiction. Farmers Union Mut. Ins. Co. v.
Horton, 2003 MT 79, ¶ 19, 315 Mont. 43, 67 P.3d 285 (Gray, CJ, concurring) (citing
Litigation Relating to Riot, 283 Mont. 277, 281, 939 P.2d 1013, 1016 (1997)).
       The order attached to Webb's Notice of Appeal is the June 3, 2022 Order Denying
Webb's Motion to Dismiss for Lack of Subject Matter Jurisdiction. We have reviewed this
Order and it does not contain any certification pursuant to M. R. Civ. P. 54(b). We obtained
a Case Register Report frorn the Clerk of the Valley County District Court, and no such
order is delineated in the Register of Actions)
       IT IS THEREFORE ORDERED that this appeal is DISMISSED WITHOUT
PREJUDICE.
       Dated this   a   day of June, 2022.



                                                                  Chief Justice




                                                                   C-




 Since Webb has presented this as an appeal "from an order certified as final under Rule 54(b),"
the issue of the timeliness or appealability of the District Court's Order without Rule 54(b)
certification is not before us and we make no determination as to those issues.


                                              2